Citation Nr: 1125255	
Decision Date: 07/05/11    Archive Date: 07/14/11

DOCKET NO.  09-47 098	)	DATE
	)
	)

Received from the
Department of Veterans Affairs Regional Office in St. Paul, Minnesota


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim for service connection for allergic rhinitis.
 
2.  Entitlement to service connection for a right knee disorder, including as secondary to service-connected trochanteric bursitis of the hips.

3.  Entitlement to service connection for a left knee disorder, including as secondary to service-connected trochanteric bursitis of the hips.

4.  Entitlement to an increased rating for trochanteric bursitis of the right hip, currently evaluated as 10 percent disabling.

5.  Entitlement to an increased rating for trochanteric bursitis of the left hip, currently evaluated as 10 percent disabling.



REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


WITNESSES AT HEARING ON APPEAL

The Veteran and her daughter


ATTORNEY FOR THE BOARD

C. Fleming, Associate Counsel


INTRODUCTION

The Veteran had active military service from October 1985 to May 1995.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from October 2008 and December 2008 rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in Denver, Colorado.  In the October 2008 decision, the RO denied the Veteran's petition to reopen a previously denied claim for service connection for allergic rhinitis, finding that no new and material evidence had been submitted.  The RO also denied the Veteran's claim for entitlement to increased ratings for trochanteric bursitis of the hips.  In the December 2008 rating decision, the RO denied the Veteran's claim for service connection for right and left knee disabilities.

Regardless of what the RO has done, the Board must address the question of whether new and material evidence has been received to reopen the Veteran's claim for service connection for allergic rhinitis.  This is so because the issue goes to the Board's jurisdiction to reach the underlying claim and adjudicate the claim de novo.  See Barnett v. Brown, 83 F.3d 1380, 1383 (Fed. Cir. 1996), aff'g 8 Vet. App. 1 (1995).  In other words, the Board is required to first consider whether new and material evidence is presented before the merits of a claim can be considered.  See Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 2001).  Hence, the Board has characterized the claim for service connection for allergic rhinitis as a claim to reopen.

The Veteran testified before the undersigned Veterans Law Judge at a hearing at the St. Paul, Minnesota RO in October 2010.  A transcript of the hearing has been associated with the Veteran's claims file.  

The decision below addresses the Veteran's petition to reopen her previously denied claim for service connection for allergic rhinitis and her claims of service connection for right and left knee disorders.  Consideration of the merits of the Veteran's claim for service connection for allergic rhinitis, as well as her claim for increased ratings for her service-connected trochanteric bursitis of the hips, is deferred pending completion of the development sought in the remand that follows the decision.


FINDINGS OF FACT

1.  In a November 1996 rating decision, the RO denied the Veteran's claim for service connection for what it characterized as seasonal allergies.  The Veteran did not appeal that decision.

2.  Evidence received since the November 1996 decision is new; it relates to an unestablished fact necessary to substantiate the Veteran's claim for service connection for allergic rhinitis and raises a reasonable possibility of substantiating the claim.

3.  The Veteran does not have a currently diagnosed right knee disorder.

4.  The Veteran does not have a currently diagnosed left knee disorder.


CONCLUSIONS OF LAW

1.  A November 1996 rating decision that denied the Veteran's claim for service connection for seasonal allergies is final.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. § 20.302, 20.1103 (2010).

2.  Since the prior final denial of the Veteran's claim for service connection for seasonal allergies, new and material evidence has been received; hence, the requirements to reopen the claim have been met.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2010).

3.  The Veteran does not have a right knee disorder that is the result of disease or injury incurred in or aggravated during active military service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1131, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.307, 3.309, 3.310 (2010).

4.  The Veteran does not have a left knee disorder that is the result of disease or injury incurred in or aggravated during active military service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1131, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.307, 3.309, 3.310 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

At the outset, the Board notes the enactment of the Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000), in November 2000.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, and 5107 (West 2002 & Supp. 2010).  To implement the provisions of the law, VA promulgated regulations codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2010).  The VCAA and its implementing regulations include, upon the submission of a substantially complete application for benefits, an enhanced duty on the part of VA to notify a claimant of the information and evidence needed to substantiate a claim, as well as the duty to notify the claimant of what evidence will be obtained by whom.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  In addition, they define the obligation of VA with respect to its duty to assist a claimant in obtaining evidence.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).  

In this case, the Board finds that all notification and development action needed to arrive at a decision on the claims decided herein has been accomplished.  

In this respect, through May 2008 and August 2008 notice letters, the Veteran received notice of the information and evidence needed to substantiate her claims.  Thereafter, the Veteran was afforded the opportunity to respond.  Hence, the Board finds that the Veteran has been afforded ample opportunity to submit information and/or evidence needed to substantiate her claims.  

The Board also finds that the May 2008 and August 2008 notice letters satisfy the statutory and regulatory requirement that VA notify a claimant what evidence, if any, will be obtained by the claimant and which evidence, if any, will be retrieved by VA.  See Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002) (addressing the duties imposed by 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b)).  In the letters, the RO also notified the Veteran that VA was required to make reasonable efforts to obtain medical records, employment records, or records from other Federal agencies.  The RO also requested that the Veteran identify any medical providers from whom she wanted the RO to obtain and consider evidence.  

Proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  See Pelegrini v. Principi, 18 Vet. App. 112, 121 (2004).  See also Notice and Assistance Requirements and Technical Correction, 73 Fed. Reg. 23,353 (Apr. 30, 2008) (to be codified at 38 C.F.R. § 3.159) (removing the prior requirement that VA specifically ask the claimant to provide any pertinent evidence in his possession).  These requirements were met by the aforementioned May 2008 and August 2008 letters.  Notice regarding an award of an effective date or rating criteria was also provided in the May 2008 and August 2008 letters.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), aff'd, Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007).  The Board does not now have such issues before it.  Consequently, a remand for additional notification on these questions is not necessary.  Nothing about the evidence or any response to the RO's notification suggests that the case must be re-adjudicated ab initio to satisfy the requirements of the VCAA.  

The Board further points out that the VCAA expressly provides that nothing in the Act "shall be construed to require [VA] to reopen a claim that has been disallowed except when new and material evidence is presented or secured, as described in section 5108 of this title."  38 U.S.C.A. § 5103A(f) (West 2002).  That notwithstanding, the Board finds that, given the favorable action taken herein with regard to the issue of whether new and material evidence has been received sufficient to reopen the previously denied claim for service connection for allergic rhinitis, no further discussion of the VCAA is required with respect to this claim.  See, e.g., Bernard v. Brown, 4 Vet. App. 384 (1993); VAOPGCPREC 16-92, 57 Fed. Reg. 49,747 (1992).  

The Board also points out that there is no indication that any additional action is needed to comply with the duty to assist in connection with the claims decided herein.  The Veteran underwent VA examination in September 2008, with an addendum opinion issued in November 2008; reports of those examinations are of record.  In that connection, the Board notes that when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The Board finds that the 2008 VA examination and opinion obtained in this case are adequate as they are predicated on consideration of all of the pertinent evidence of record, to include the statements of the Veteran and her representative, and shows that the examiner conducted physical examination of the Veteran.  Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination or opinion with respect to the claims decided herein has been met.  38 C.F.R. § 3.159(c)(4).  

In addition, the Veteran's service treatment records have been associated with the claims file, as have records of post-service private and VA medical treatment.  The Veteran has further been given the opportunity to submit evidence, and she and her representative have provided written argument in support of her claims.  The Veteran has also testified before the undersigned Veterans Law Judge.  Otherwise, neither the Veteran nor her representative has identified, and the record does not indicate, existing records pertinent to her claims that need to be obtained.  Under these circumstances, the Board finds that VA has complied with all duties to notify and assist required under 38 U.S.C.A. § 5103A and 38 C.F.R. § 3.159.  

II.  Analysis

A.  Petition to Reopen Previously Denied Service Connection Claim

In a November 1996 rating decision, the RO denied the Veteran's claim for service connection for seasonal allergies.  The Veteran did not appeal, and the decision became final.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. § 20.302, 20.1103 (2010).  In June 2008, the Veteran sought to reopen her claim for service connection.

Under pertinent legal authority, VA may reopen and review a claim that has been previously denied if new and material evidence is submitted by or on behalf of the Veteran.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a); see also Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998).

Regarding petitions to reopen filed on or after August 29, 2001, Title 38, Code of Federal Regulations, § 3.156(a) defines "new" evidence as evidence not previously submitted to agency decision makers and "material" evidence as evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).

In determining whether new and material evidence has been received, VA must initially decide whether evidence associated with the claims file since the prior final denial is, in fact, new.  This analysis is undertaken by comparing newly received evidence with the evidence previously of record.  After evidence is determined to be new, the next question is whether it is material.

The provisions of 38 U.S.C.A. § 5108 require a review of all evidence submitted by or on behalf of a claimant since the last final denial on any basis to determine whether a claim must be reopened.  See Evans v. Brown, 9 Vet. App. 273, 282-83 (1996).  Here, as indicated above, the last final denial pertinent to the claim for service connection for allergic rhinitis was the November 1996 rating decision.  

The Veteran filed her original application for service connection for what she identified as "sinus problems" in December 1995.  The RO denied the claim for service connection in November 1996, finding that the Veteran suffered not from a chronic rhinitis condition but from allergies, which it identified as a congenital or developmental defect not subject to service connection.  As such, the RO found that a grant of service connection was precluded.  This decision was not appealed and therefore became final.  

A review of the evidence added to the record since the RO's prior decision reflects that the Veteran has sought treatment for complaints of allergies and rhinitis since her separation from active duty in 1995.  At a February 2008 private treatment visit, she was found to have "perennial and seasonal" rhinitis, which her private physician linked to allergy to dust mites, animals, and mold.  Similarly, the Veteran was again seen for complaints of allergies and asthma symptoms in January 2010 by her private treatment provider.  At that time, the Veteran was noted to have sinus problems that recur "throughout the entire year."  She was again diagnosed with "allergic rhinitis perennial and seasonal."  In that connection, the Board notes that newly submitted evidence from the Veteran's ongoing private treatment reflects that the Veteran has received ongoing treatment for complaints of chronic sinus problems since at least 1996.  

As such, the Board finds that medical evidence from the Veteran's private treatment providers is "new" in the sense that it was not previously before agency decision makers.  The Board also finds that the newly submitted evidence is not cumulative or duplicative of evidence previously considered and is thus "material" for purposes of reopening the Veteran's claim.  In this regard, the Board notes that in the November 1996 decision, the RO denied the Veteran's claim for service connection because the Veteran had not been found to have a disorder that was not considered congenital or developmental.  Prior to the receipt of the above-identified medical evidence, the Veteran had not provided evidence supporting her contention that she had a current, chronic disability that was etiologically linked to service.  Newly submitted medical evidence from the Veteran's private treatment providers, however, reflects that the Veteran has been diagnosed with allergic rhinitis that has been identified as "perennial."  Because such evidence tends to corroborate the Veteran's contention that she currently has chronic allergic rhinitis that began in service, this medical evidence adds to the record in a way that it should be considered new and material.  The Board thus finds that the identified medical evidence relates to an unestablished fact necessary to substantiate the claim and raises a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a). 

As new and material evidence, in the form of medical evidence documenting the Veteran's diagnosis of and treatment for "perennial" allergic rhinitis, has been submitted, the Board finds that the criteria for reopening the claim for service connection have been met.

B.  Service Connection Claims

The Veteran is seeking service connection for right and left knee disorders.  She claims that she first noticed problems with her knees while on active duty that have continued to the present.  The Veteran has alternately claimed that she believes she currently has a bilateral knee disorder secondary to her service-connected trochanteric bursitis of the hips.   Thus, the Veteran contends that service connection for right and left knee disorders is warranted.  

Service connection may be granted for disability resulting from disease or injury incurred or aggravated during active service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303.  Service connection may also be granted for any injury or disease diagnosed after service, when all the evidence, including that pertinent to service, establishes that the disease or injury was incurred in service.  38 C.F.R. § 3.303(d).  Generally, service connection requires:  (1) medical evidence of a current disability; (2) medical evidence, or in certain circumstances lay testimony, of in-service incurrence or aggravation of an injury or disease; and (3) medical evidence of a nexus between the current disability and the in-service disease or injury.  See Hickson v. West, 12 Vet. App. 247 (1999).  Further, it is not enough that an injury or disease occurred in service; there must be chronic disability resulting from that injury or disease.  If there is no showing of a resulting chronic condition during service, then a showing of continuity of symptomatology after service is required to support a finding of chronicity.  38 C.F.R. § 3.303(b).

Certain chronic diseases, including arthritis, may be presumed to have been incurred during service if they become manifest to a degree of 10 percent or more within one year of leaving qualifying military service.  38 C.F.R. §§ 3.307(a)(3); 3.309(a) (2010).

Service connection may also be granted for a disability that is proximately due to or the result of an established service-connected disorder.  38 C.F.R. § 3.310 (2010).  The United States Court of Appeals for Veterans Claims (Court) has held that this includes disabilities aggravated or made chronically worse by a service-connected disability.  Allen v. Brown, 7 Vet. App. 439 (1995) (en banc).  Pursuant to 38 U.S.C.A. §§ 1110 and 1131 and 38 C.F.R. § 3.310(a), when aggravation of a Veteran's non-service-connected condition is proximately due to or the result of a service-connected condition, such Veteran shall be compensated for the degree of disability (but only that degree) over and above the degree of disability existing prior to the aggravation.  See id. at 448.

Relevant medical evidence of record consists of the Veteran's service treatment records and treatment records from private and VA treatment providers, as well as a VA examination conducted in September 2008, with an addendum opinion issued in November 2008.  

Review of the Veteran's service treatment records reflects that she was seen in September 1988 for a complaint of pain in her right knee on walking; at that time, she was diagnosed with a hamstring pull.  Later service treatment records are silent as to any further complaints or diagnoses of problems with the Veteran's knees; she was found to have normal lower extremities bilaterally at medical examinations conducted in February 1994 and April 1995, and responded "No" on reports of medical history completed in February 1994 and April 1995 when asked if she experienced any knee or joint problems.  Since her separation from service in May 1995, the Veteran has complained of pain in her knees on several occasions, including in October 2007.  However, at that treatment visit, no diagnosis was made.  The Veteran was assessed with patellofemoral syndrome of the knees in November 2007, and a December 2007 record refers to a past medical history that included tendonitis of the knees.  However, no diagnosis for the Veteran's complained-of knee pain was assigned when seen in December 2008.  Further, at a February 2010 private treatment visit, the Veteran was noted to have a past medical history of bursitis of the knees; no such diagnosis was assigned at the time, however.  

The Veteran underwent VA examination in September 2008, with an addendum opinion issued in November 2008.  Report of the September 2008 examination reflects that the VA examiner reviewed the Veteran's medical history as well as her complaints of having experienced pain in her knees since service.  The examiner noted that the Veteran had patellar tenderness bilaterally but found her to have a full and pain-free range of motion bilaterally, including on repetition of motion.  In an addendum opinion issued in November 2008, the examiner found specifically that the Veteran had "no pathological bilateral knee diagnosis."  In so finding, the examiner noted that the Veteran had been treated on only one occasion in service for pain in the right knee while walking but concluded that no pathology had been identified in the September 2008 VA examination.  Thus, no diagnosis was assigned.  

The Veteran has also submitted statements to VA in support of her service connection claims and has testified before the undersigned Veterans Law Judge.  To that end, the Veteran has stated on multiple occasions, including at her October 2010 hearing, that she first developed problems with her knees in service and that she also believes her current knee complaints to be related to her service-connected trochanteric bursitis of the hips.  She further indicated at her October 2010 hearing that she has had problems with her knees since service.  

Upon consideration of the above evidence, the Board finds that the preponderance of the evidence is against the claims of service connection for disability of the right or left knee.  With regard to these claims, the Board notes that the existence of a current disability is the cornerstone of a claim for VA disability compensation.  38 U.S.C.A. §§ 1110, 1131; see Degmetich v. Brown, 104 F. 3d 1328, 1332 (1997) (interpretation of sections 1110 and 1131 of the statute as requiring the existence of a present disability for VA compensation purposes cannot be considered arbitrary).  Evidence must show that the Veteran currently has the disabilities for which benefits are being claimed.

Here, there is evidence that the Veteran does not have a current disability of the right or left knee.  The Veteran was afforded a VA examination in September 2008, with addendum opinion issued in November 2008, and that examiner concluded that the Veteran did not suffer from any right or left knee disability, a finding confirmed by physical examination.  The examiner concluded that the Veteran's right and left knees displayed no pathology on which to base a diagnosis.  The Board notes further that although the Veteran has complained on multiple occasions of pain in her knees, and there have been assessments of patellofemoral syndrome or history of bursitis, the Board is persuaded by the VA examiner's report that there is no pathological problem with either knee.  Even when the Veteran was seen in 2007 or 2008, her private care providers referred to patellofemoral syndrome, but provided no clinical findings to account for the assessment.  Rather, it appears that the patellofemoral syndrome was used as a caption to account for her complained-of pain without clinical confirmation.  There were even comments made that the Veteran had myalgia and/or arthralgia that prompted the care providers to look for a different assessment to account for her pain.  Consequently, the Board finds the VA examiner's opinion, which was based on a thorough examination conducted with a view toward ascertaining whether any pathology of the knee could be found, more persuasive.  Without a diagnosed or identifiable underlying disability, service connection may not be awarded.  The Board notes in that connection that pain alone, without a diagnosed or identifiable underlying malady or condition, does not in and of itself constitute a disability for which service connection may be granted.  See Sanchez-Benitez v. West, 13 Vet. App. 282, 285 (1999), appeal dismissed in part and vacated and remanded in part sub nom. Sanchez-Benitez v. Principi, 259 F.3d 1356 (Fed. Cir. 2001).  With no medical evidence of a diagnosed right or left knee disorder, the analysis ends, and service connection for right or left knee disability must be denied.  

Based on a review of the foregoing evidence, and the applicable laws and regulations, the Board finds that the preponderance of the evidence is against the Veteran's claims of service connection for right or left knee disability.  The Board notes that Congress has specifically limited service connection to instances where there is current disability that has resulted from disease or injury.  See 38 U.S.C.A. § 1131.  In the absence of a current disability, the analysis ends, and the claims for service connection for knee disorders cannot be granted.  See Gilpin v. West, 155 F.3d 1353 (Fed. Cir. 1998); Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).


ORDER

New and material evidence to reopen a claim of service connection for allergic rhinitis has been received; to this limited extent, the appeal of this issue is granted.

Entitlement to service connection for a right knee disorder is denied.

Entitlement to service connection for a left knee disorder is denied.


REMAND

In light of the Board's conclusion that the claim for service connection for allergic rhinitis is reopened, the claim must be considered on a de novo basis.  The Board finds that additional evidentiary development is necessary before a decision can be reached on the merits of the claim.  The Board also finds that further evidentiary development is necessary before a decision can be reached on the merits of the Veteran's claims for disability ratings higher than 10 percent for trochanteric bursitis of the hips.

At the outset, the Board notes that the VCAA and its implementing regulations include, upon the submission of a substantially complete application for benefits, an enhanced duty on the part of VA to notify a claimant of the information and evidence needed to substantiate a claim, as well as the duty to notify the claimant of what evidence will be obtained by whom.  38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b) (2010).  In addition, they define the obligation of VA with respect to its duty to assist a claimant in obtaining evidence.  38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159(c) (2010).  

Service connection may be established for disability resulting from personal injury suffered or disease contracted in the line of duty, or for aggravation of a pre-existing injury suffered or disease contracted in the line of duty.  See 38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 (2010).  Generally, service connection requires:  (1) medical evidence of a current disability; (2) medical evidence, or in certain circumstances lay testimony, of in-service incurrence or aggravation of an injury or disease; and (3) medical evidence of a nexus between the current disability and the in-service disease or injury.  See Hickson v. West, 12 Vet. App. 247 (1999).  

The Veteran has contended that she has allergic rhinitis as a result of her time on active duty.  Regarding diagnosis of the Veteran's disability, the Board acknowledges that the Veteran's service treatment records reflect that at her August 1985 entrance report of medical history, she was found to have a normal nose and sinus system.  She was treated on multiple occasions while on active duty for complaints of red, itchy eyes, congestion, a runny nose, and what she identified as sinus headaches.  She was diagnosed on multiple occasions during service with allergic conjunctivitis and was noted on her April 1995 separation examination to have a diagnosis of "chronic sinusitis."  When asked at her April 1995 separation report of medical history if she experienced ear, nose, or throat trouble, she responded "Yes."  

Post-service medical records reflect that the Veteran's treatment providers have identified the Veteran as suffering from what has been identified as "perennial allergic rhinitis," for which she was treated as early as 1996, shortly after her separation from active duty.  In that connection, the Board notes that in a January 2010 treatment note, the Veteran's private treatment provider assigned the Veteran with a diagnosis of "perennial and seasonal" allergic rhinitis.  Records further reflect that the Veteran has sought ongoing treatment with private and VA treatment providers for sinus problems.  

The Board notes that the Veteran is competent to provide testimony concerning factual matters of which she has firsthand knowledge, such as symptoms of allergic rhinitis during service, or symptoms of a current allergic rhinitis or related disability.  See Savage v. Gober, 10 Vet. App. 488, 495 (1997); Washington v. Nicholson, 19 Vet. App. 362 (2005).  

The chronicity provisions of 38 C.F.R. § 3.303(b) (2010) are applicable where evidence, regardless of its date, shows that a Veteran had a chronic condition in service, or during an applicable presumptive period, and still has such condition.  Such evidence must be medical unless it relates to a condition as to which lay observation is competent.  Service connection may be established on the basis of § 3.303(b) if the condition is noted during service or during an applicable presumptive period, and if competent evidence, either medical or lay, depending on the circumstances, relates the present condition to continued symptomatology.  Savage v. Gober, 10 Vet. App. 488 (1997).

In light of the above considerations, the Board concludes that medical examination and opinion are needed.  Under these circumstances, evidentiary development is needed to fully and fairly evaluate the Veteran's claim of service connection for allergic rhinitis.  38 U.S.C.A. § 5103A (West 2010); Schafrath v. Derwinski, 1 Vet. App. 589, 595 (1991) (where the record does not adequately reveal the current state of the claimant's disability, a VA examination must be conducted).  Thus, on remand, the Veteran should be afforded a VA examination in order to obtain a current diagnosis based on both an examination and a thorough review of the claims file.  Specifically, the Veteran should be afforded an otolaryngological evaluation in order to determine the current diagnosis or diagnoses.  In addition to conducting a thorough physical examination, the designated examiner must provide a medical nexus opinion with respect to any identified disorder, to include allergic rhinitis.  The opinion must address whether the Veteran has allergic rhinitis, or any other disability manifested by symptoms complained of by the Veteran, that is directly attributable to her active military service.  The examiner must include a well-reasoned medical opinion addressing the onset of the Veteran's diagnosed allergic rhinitis and the medical probabilities that such disability is related to the Veteran's time in service, particularly in light of her contentions, her multiple in-service treatments for allergies, rhinitis, and related complaints, and the diagnoses of "perennial allergic rhinitis" assigned by her private treatment providers.  The examiner's opinion must be based upon consideration of the Veteran's documented medical history and assertions through review of the claims file.  

Turning to the Veteran's claims for increase, a review of the claims file reflects that she was provided VA examinations in September 2008 and November 2009.  The record also reflects that the Veteran has received treatment with both VA and private treatment providers for her trochanteric bursitis of the hips.  However, the Veteran stated at the October 2010 hearing that her disabilities had worsened since the date of the most recent VA medical examination, which was conducted in November 2009.  Specifically, the Veteran testified at her October 2010 hearing that her bursitis was causing her increasing pain, particularly upon long sitting or walking.  

The Board notes that the Veteran is qualified, as a lay person, to report symptoms such as pain.  See Savage v. Gober, 10 Vet. App. 488, 495 (1997).  Likewise, where the record does not adequately reveal the current state of the claimant's disability, the fulfillment of the statutory duty to assist requires a new medical examination.  See Allday v. Brown, 7 Vet. App. 517, 526 (1995); see also Snuffer v. Gober, 10 Vet. App. 400, 403 (1997) (where the appellant complained of increased hearing loss two years after his last audiology examination, VA should have scheduled the appellant for another examination).  

The Board further notes that when evaluating musculoskeletal disabilities rated on the basis of limitation of motion, VA must consider granting a higher rating in cases in which functional loss due to limited or excess movement, pain, weakness, excess fatigability, or incoordination is demonstrated.  See 38 C.F.R. §§ 4.40, 4.45 (2010); DeLuca v. Brown, 8 Vet. App. 202, 204-7 (1995); Johnson v. Brown, 9 Vet. App. 7 (1996).  In VA Fast Letter 06-25 (November 29, 2006), VA's Compensation & Pension (C&P) Service noted that to properly evaluate any functional loss due to pain, examiners, at the very least, should undertake repetitive testing (to include at least three repetitions) of the joint's range of motion, if feasible.  It was determined that such testing should yield sufficient information on any functional loss due to an orthopedic disability.

The Board notes here that the Veteran has claimed that her service-connected hip disabilities have deteriorated since her last VA examination, which took place more than a year ago.  In light of these complaints, therefore, a remand is required to have a qualified examiner supplement the record with report regarding the current severity of the Veteran's trochanteric bursitis of the hips.  Under these circumstances, the Veteran must be scheduled to undergo orthopedic examination at an appropriate VA medical facility.  See 38 U.S.C.A. § 5103A.  In particular, the examiner should identify and describe the current severity of all symptoms of the disabilities at issue.  The VA examiner should specifically address all the Veteran's symptoms in assessing the current severity of her disabilities.

In view of the foregoing, the case is REMANDED for the following action:

1.  The Veteran and her representative must be sent a letter requesting that the Veteran provide sufficient information and, if necessary, authorization to enable VA to obtain any additional pertinent evidence not currently of record.  The Veteran must also be invited to submit any pertinent evidence in her possession.  The agency of original jurisdiction (AOJ) must explain the type of evidence that is the Veteran's ultimate responsibility to submit.  She should be specifically asked to indicate all places of treatment for each disability at issue.

2.  After associating with the claims file all available records and/or responses received pursuant to the above-requested development, the Veteran must be scheduled for VA examination and notified that failure to report to any scheduled examination, without good cause, could result in a denial of her claims.  See 38 C.F.R. § 3.655(b) (2010).  The examiner(s) must thoroughly review the Veteran's claims file, to include a copy of this remand.  

Otolaryngological examination-Physical examination must be conducted with a view toward determining a diagnosis of any allergic rhinitis or similar disability from which the Veteran currently suffers.  A VA examiner must review the Veteran's claims file and medical history, examine the Veteran, and provide an opinion as to whether it is at least as likely as not (i.e., there is at least a 50 percent probability) that any diagnosed allergic rhinitis or other disability is traceable to her active military service.  

The examiner's report must reflect consideration of the Veteran's documented medical history and assertions.  The examiner must specifically address the Veteran's multiple in-service treatments for complaints of sinus problems, itchy eyes, and congestion as well as her contentions relating current allergic rhinitis to active duty.  The examiner must also specifically address the Veteran's multiple diagnoses of "perennial allergic rhinitis" in the context of any negative opinion.  A well reasoned etiological opinion must be provided for each diagnosed disorder.  

Orthopedic examination-The examiner must ascertain the current severity of the Veteran's trochanteric bursitis of each hip.  The examiner must report range of motion of the hips in all directions (in degrees).  Clinical findings must also include whether, during the examination, there is objective evidence of pain on motion (if pain on motion is present, the examiner must indicate at which point pain begins), weakness, excess fatigability, and/or incoordination associated with the hips; and whether, and to what extent, the Veteran experiences functional loss due to pain and/or any other symptoms during flare-ups or with repeated use.  The examiner must express such functional losses in terms of additional degrees of limited motion (beyond the limitation shown on examination).  

(Note:  To properly evaluate any functional loss due to pain, C&P Service examiners, as per C&P Service policy, must at the very least undertake repetitive testing (to include at least three repetitions) of the joints' range of motion.  See VA Fast Letter 06-25 (November 29, 2006).)

A detailed explanation for all conclusions reached by the examiner must be provided.  Citations to the record or relevant medical principles should be included as necessary to explain the opinion(s).

3.  The adjudicator must ensure that any examination report complies with this remand and the questions presented in the examination request.  If any report is insufficient, it must be returned to the examiner for necessary corrective action.

4.  After completing the requested actions, and any additional notification and/or development deemed warranted, the claims on appeal must be adjudicated in light of all pertinent evidence and legal authority.  Consideration should be given to whether any "staged" rating is warranted.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  If any benefit sought on appeal remains denied, the Veteran and her representative must be furnished a supplemental statement of the case (SSOC) and afforded the appropriate time period for response before the claims file is returned to the Board for further appellate consideration.

Thereafter, the case should be returned to the Board for further appellate review, if in order.  By this remand, the Board intimates no opinion as to any final outcome warranted.  No action is required of the Veteran until she is notified.  The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This case must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


